PER CURIAM.
Under the peculiar circumstances of this case, we think that the Special Term of the City Court should have taken the testimony of the witnesses under oath in open court when they could have been cross-examined, or should have sent the matter to a referee to hear- and determine and report.
The order is therefore modified by directing that the court below take the oral testimony of such witnesses as may be offered by either party or that a reference be ordered, and, as so modified, affirmed without costs of this appeal to either party.